Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  159206-7                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re M.J. DAWKINS, Minor.                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159206-7
                                                                    COA: 344285; 344316
Bay CC Family Division:
                                                                    16-012182-NA
  _____________________________________/

         On order of the Court, the application for leave to appeal the February 5, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Ferranti (Docket No. 157907-8) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2019
         p0402
                                                                               Clerk